l‘~.l

b)

Case 3:18-CV-0257O-A.]B-KSC Documentl Filed 11/08/18 Page|D.l Page lof 36

 

FlLED

 

Coilette StarkW

 

 

 

2175 Cowle

San Dieg 0, A9 110 NOV082018
(6_19) 347 _0726 cLEnx,u.s.als-rmc'r count
Vldeo SOluthnS@m€.COm souTi-:ERN olsTn:cT oF cALlFoRNlA

 

 

BY 51 Me\issaE DEP\}TY

 

Plaintiff in Pro Per

THE UNITED STATES FEDERAL DISTRICT COUR'I`
SOUTHERN DISTRICT OF CALIFORNIA

Collett€ Stark, an individual, CiVi] CHS@ NO- wsm/2570 AJB KSC

 

Plaimif£ COMPLA!NT
)
vs.
Project Eco, a California corporation; § ;g£i g H§((§ §§§;(b)((§l))(A)
Simc)n Pc)c)nka; an individual; 3 CIPA P(j §637§3“ egan 2
Poonka Enterprises, inc., a Cafifomia
corporation;
Eco Home Solutions, a California
corporation; JURY TRIAL DEMANDED

Defendants.

\_./\-r'\_/\.J\.../\__/‘-_/\_./W

 

PLAINTI¢F*F:S*€©M'P'§:AINT*FE) R*V*`I'O EATI(:):NSUNBER*T€P;A*AN'D*€I'PA%§

 

 

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:18-cV-0257O-A.]B-KSC Documentl Filed 11/08/18 Page|D.Z Page 20f 36

May it please the Court, Plaintiff Collette Stark (herein “Plaintiff’ or
“Stark”), for this complaint against Defendants Proj ect Eco and its present, former
and hiture direct and indirect parent companies, subsidiaries, affiliates and agents
(“PROJECT ECO”); Simon Poonka, an individual and as officer of Project Eco, of
Eco I-Iome Solutions and Poonka Enterprises; Poonka Enterprises, Inc., a
California corp, Eco Home Solutions, a California corporation, alleges as follows:

I. INTRODUCTION
l. The TCPA causes of action (47 USC §227(b) and (c)) filed herein for, inter
alia, illegal telernarl<eting to Plaintiff' s DNC registered cellular phone through the
use of an ATDS is expressly alleged against Defendants Project Eco and its
present, former and nature direct and indirect parent companies, subsidiaries,
affiliates and agents (“PROJECT ECO”); Sinion Poonka, (“Poonl<a”) an individual
and as officer of Project Eco, of Eco I-Ioine Solutions and of Poonl<a Enterprises;
Poonka Enterprises, a California corporation (“Poonl<a Enterprises”), Eco Home
Solutions, a California corporation (“Eco Home”).
2. The CIPA cause of action (PC §§§632, 637.2, 632.7) filed herein for illegal
recording of the teleniarketing ca11 to Plaintiff’s phone Without disclosure of the
recording is alleged against Defendants Project Eco and its present, fenner and
future direct and indirect parent companies, subsidiaries, affiliates and agents

(“PROJECT ECO”); Simon Poonl<a, an individual and as officer of Project Eco, of

 

 

 

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 2

 

lSCV

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:18-cV-0257O-A.]B-KSC Documentl Filed 11/08/18 Page|D.S PageSof 36

Eco Home Solutions and Poonka Enterprises; Poonka Enterprises, a California
corporation, Eco Home Solutions, a California corporation
3. Nature ofAction. Something is rotten in San Diego, to Wit: Project Eco,
Poonka, Eco Home, and Poonka Enterprises have been bombarding Ms. Starl<,
Without her consent, With autodialed and prerecorded calls (“robocalls”) as Well as
“1ive-transfer” calls using an ATDS as defined by the 9th Circuit in the Cri,mch]
case. Ms. Stark begged Project Eco, Poonka, Eco I-Iome, and Poonka Enterprises
to stop these illegal calls, but since then, Defendants Project Eco, Poonka, Eco
I-Iome, and Poonl<a Enterprises and its hired and controlled agents have robocalled
Plaintiff eight more times. Ms. Stark brings this action under the Telephone
Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”), in hopes that an injunction
and damages Will encourage Project Eco, Poonka, Eco Home, and Poonl<a
Enterprises to change their Ways. The Court needs to make illegal telemarketing
more expensive than actually complying With the laW.

II. PARTIES
4. Plaintiff Collette Stark is a citizen of California Who conducts business in
California, in this District.
5. Defendant PROJECT ECO is a California corporation organized under the

laws of California With its principal place of business located at 8170 Ronson Road,

 

lJordan Marks vs. Crunch San Diego, _LLC, 14-56834 (filed September 20, 2018) by Judge Ikuta

 

 

 

PLAINTIFF' S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 3

 

lSCV

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:18-cV-0257O-A.]B-KSC Documentl Filed11/08/18 Page|D.4 Page4of 36

Suite A, in San Diego, California 92111. PROJECT ECO does business in this
District and throughout the United States.
6. PROJECT ECO is Vicariously liable for the acts of its telemarketing lead
brokers because PROJECT ECO told, instructed and ordered them to telephone
solicit Stark at 619-347-0726 multiple times. PROJECT ECO hired others to
illegally call Plaintiff multiple times and then, eventually provided the information
on Plaintiff to its agents who again violated the TCPA and illegally telemarketed
Plaintiff with an ATDS.
7. Poonka Enterprises, Inc (SOS C4058507), Eco Home Solutions,_and
PROJECT ECO, are California corporations that have knowingly and intentionally
hired, directed and ordered it agents to obtain construction leads and appointments
through telemarketing activities in violation of the federal TCPA, and CIPA laws
of California.
8. Poonka Enterprises, Inc is located at 3309 Kennelworth Lane, Bonita, CA
91902.

III. .]URISDICTION ANI) VENUE
9. Jurisdiction. This Court has federal-question subject matter jurisdiction over
the Plaintiff s TCPA claims pursuant to 28 U.S.C. § 1331 because the TCPA is a
federal statute. Mms v. Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012). This

Court has supplemental subject matter jurisdiction over the Plaintiffs’ claim arising

 

 

 

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 4

 

18CV

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:18-cV-0257O-A.]B-KSC Documentl Filed 11/08/18 Page|D.B Page$of 36

under California’s Unfair Competition Law (“UCL”), Civil Code
§1770(a)(22)(A)2, and California Invasion of Privacy Act, Penal Code §637.2,
§632.7 because those claims:
a. arises from the same nucleus of operative fact, i.e., Defendant’s
telemarketing robocalls to Plaintiff;
b. adds little complexity to the case; and
c. relies on the same nucleus of facts, so it’s unlikely to predominate

over the TCPA claims.

10. Personal Jurisdiction. This Court has personal jurisdiction over Proj ect Eco,
Poonka, Eco Home, and Poonka Enterprises because a substantial part of the
wrongful acts alleged in this Complaint were committed in California. For
example, Project Eco, Poonka, Eco Home, and Poonka Enterprises made illegal
telernarketing robocalls to Ms. Stark, while she was in California.

11. "Where, as here, there is no applicable federal statute governing personal
jurisdiction, the district court applies the law of the state in which the district court
sits." Yahoo! Inc. v. La Ligue Contre Le Racisme EtLZ¢l:/itisemitisme, 433 F.3d

1199, 1205 l(9th Cir. 2006); Panavision Im‘ern., L.P. v. Toeppen, 141 F.3d 1316,

 

2 Plaintiff is not expressly propoundng a cause of action for Civ. §1770(a)(22)(A) or B&P §17200 at this time, but
rather is merely putting Defendants on notice that leave to amend will be sought after discovery. A motion to

dismiss these as causes of action Would be frivolous and sanctionable under Rule 11.

 

 

 

PLAINTIFF' S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 5

 

lSCV

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:18-cV-0257O-A.]B-KSC Documentl Filed 11/08/18 Page|D.€ Page 60f 36

1320 (9th Cir. 1998). "Because California's long-arm jurisdictional statute is
coextensive with federal due process requirements, the jurisdiction analyses under
state law and federal due process are the same." Yahoo!, 433 F.3d at 1205 (citing
Panavision, 141 F.3d at 1320). Due process requires that Project Eco, Poonka, Eco
Home, and Poonka Enterprises must have minimum contacts with the forum such
that the assertion of jurisdiction in that forum "'does not offend traditional notions
of fair play and substantial justice.'" Pebble Beach Co. v. Caddy, 453 F.3d 1151,
1155 (9th Cir. 2005) (quoting Im"l Shoe Co. v. Washz`ngton, 326 U.S. 310, 315, 66
S. Ct. 154, 90 L. Ed. 95 (1945)).

12. There are two types of personal jurisdiction: general and specific. Daimler
AG v. Bauman, 134 S. Ct. 746, 754-55, 187 L. Ed. 2d 624 (2014). "For general
jurisdiction to exist over a nonresident defendant . . . , the defendant must engage
in 'continuous and systematic general business contacts,' that 'approximate physical
presence' in the forum state." Schwarzenegger v. Fred Martin Motor Co., 374 F.3d
797, 801 (9th Cir. 2004) (quoting Helicopteros Nacionales de Colombz`a, S.A. v.
Hall, 466 U.S. 408, 416, 104 S. Ct. 1868, 80 L. Ed. 2d 404 (1984); Bancroft &
Masters, Inc. v. Augusta Nat'l, Inc., 223 F.3d 1082, 1086 (9th Cir. 2000)) (internal
citations omitted). To establish specific jurisdiction, Plaintiff must show: "(1) [t]he
non-resident defendant . . . purposeh.llly direct[ed] [its] activities or consummate[d]

some transaction with the forum or resident thereof; or perform some act by which

 

 

 

PLAINTIFF’S COMPLAINT FOR VI()LATIONS UNDER TCPA AND CIPA - 6

 

lSCV

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:18-cV-0257O-A.]B-KSC Documentl Filed 11/08/18 Page|D.? Page 7of 36

[it] purposefully avail[ed] [itself] of the privilege of conducting activities in the
forum, thereby invoking the benefits and protections of its laws; (2) the claim must
be one which arises out of or relates to the defendant's forum-related activities; and
(3) the exercise of jurisdiction must comport with fair play and substantial justice,
i.e. it must be reasonable." Id. at 802. At least two courts in the 9th have found
specific jurisdiction in circumstances similar to this case. One court found personal
jurisdiction where the out-of-state defendant sent numerous unsolicited fax
advertisements to a California-based plaintiff. Global Commc’ns, Inc. v. Blue Jay,
Inc., No. C 08-4254 PJH, 2009 U.S. Dist. LEXIS 1616, 2009 WL 29905, at *2, 8-
10 @\l.D. Cal. Jan. 5, 2009). Another court found personal jurisdiction where the
defendant operated a website that the California-plaintiff used, called and emailed
the plaintiff numerous times, and the plaintiffs claims arose out of those contacts
Heidorn v. BDD J\Jktg. & Mfg. Co., LLC, No. C-13-00229 JCS, 2013 U.S. Dist.
LEX_IS 177166, 2013 WL 6571629, at *8 (N.D. Cal. Aug. 19, 2013). Drew v.
Lexington Consumer Advocacy, LLC, No. 16-cv-00200-LB, 2016 U.S. Dist.
LEXIS 52385, at "‘4-7 (N.D. Cal. Apr. 18, 2016)

13. M. Venue is proper in this District pursuant to 28 U.S.C. § 1391(1'))(1)-
(2) because a substantial part of the events giving rise to the claims occurred in this
District and because Project Eco, Eco Home, and Poonka Enterprises are required

to be registered with the California Secretary of State and do substantial business

 

 

 

PLAINTIFF’ S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 7

 

18CV

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:18-cV-0257O-A.]B-KSC Documentl Filed 11/08/18 Page|D.S PageSof 36

in this District. Proj ect Eco, Poonka, Eco Home, and Poonka Enterprises have
purposefully directed its activities to California and advertises that it does business
in California.

IV. TELEPHONE CONSUMER PROTECTION ACT, 47 U.S.C. § 227
14. In 1991 , Congress enacted the TCPA in response to a growing number of
consumer complaints regarding telemarketing.
15. The TCPA makes it unlawful “to make any ca11 (other than a call made for
emergency purposes or made with the prior express consent of the called party)
using an automatic telephone dialing system or an artificial or prerecorded voice. ..
to any telephone number assigned to a cellular telephone service.” 47 U.S.C. '
§227(b)(1)(A)(iii).
16. The FCC also recognized that “Wireless customers are charged for incoming
calls whether they pay in advance or after the minutes are used.” In re Rules and
Regulations Implementing the Tel. Consumer Pror. Act 0f]991 , CG Docket No.
02-278, Report and Order, 18 FCC Rcd. 14014, 14115 11 165 (2003).
17. “Month after month, unwanted [communications], both telemarketing and
informational, top the list of consumer complaints received by the [Federal
Communications] Commission.” la re Rules and Regulations Implementing the
TCPA 0f1991, 30 FCC Rcd. 7961, 7991 11 l (2015).

18. “The FTC receives more complaints about unwanted calls than all other

 

 

 

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 8

 

18CV

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:18-cV-0257O-A.]B-KSC Documentl Filed 11/08/18 Page|D.Q Pagerf 36

complaints combined.” Comment of the Staff of the Federal Trade Commission’s
Bureau of Consumer Protection, 111 re Rules and Regulations Implementing the
TCPA of l 991 , Notice of Proposed Rulemaking, CG Docket No. 02-278, at p. 2;
FCC 16-57 (.Tune 6, 2016), available at
https://www.ftc.gov/system/files/documents/advocacy_documents/commentstaff-
ftc-bureau-consumer-protection-federal-communications-commissionrules-
regulations/1606 16robocallscomment.pdf.

19. In 2017, the FTC received 4,501,967 complaints about robocalls, compared
With 3,401,614 in 2016. Federal Trade Commission, FTC Releases FY 2017
National Do Not Call Registry Data Book and DNC Mini Site (Dec. 18, 2017),
https://Www.-ftc.gov/news-events/press-releases/2017/ 12/ftcre1eases~fy-2017-
national-do-not-call-registry-data-book-dnc.

20. The dialing system used by Project Eco, Poonka, Eco Home, and Poonka
Enterprises is the Five9 predictive dialer, a dialing system that is subject to the
TCPA’s ATDS protections

21. The Five9 predictive dialer works by loading a list of telephone numbers
electronically into the dialer, and with the push of a single button, calls are made
automatically and sequentially from that list. l

22. The TCPA makes it unlawful “to initiate any telephone call to any

residential telephone line using an artificial or prerecorded voice to deliver a

 

 

 

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 9

 

18CV

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:18-cV-0257O-A.JB-KSC Documentl Filed 11/08/18 Page|D.lO Page 10 0136

message without the prior express consent of the called party, unless the ca11 is
initiated for emergency purposes, is made solely pursuant to the collection of a
debt owed to or guaranteed by the United States, or is exempted by rule or order”
of the Federal Communication Commission (“FCC”). 47 U.S.C. § 227(b)(1)(B).
23. The TCPA provides a private cause of action to persons who receive calls in
violation of § 227(b). 47 U.S.C. § 227(b)(3).

24. The TCPA makes it unlawful to make telemarketing solicitations to
telephone numbers on the National Do Not Call Registry. 47 U.S.C. § 227(0); 47
C.F.R. § 64.1200(0)(2).

25. The TCPA provides a private cause of action to persons who receive calls in
violation of § 227(0). 47 U.S.C. § 227(c)(5).

26. According to findings of the FCC, the agency vested by Congress with
authority to issue regulations implementing the TCPA, automated or prerecorded
telephone calls are a greater nuisance and invasion of privacy than live solicitation
calls and can be costly and inconvenient

27. The FCC also recognizes that “wireless customers are charged for incoming
calls whether they pay in advance or af`ter the minutes are used.” fn re Rules and
Regulai‘i'ons Implementing the Tel. Consumer Prot. Act of l 991 , 18 FCC Rcd.
14014,1411511165(2003).

28. The FCC requires “prior express written consen ” for all autodialed or

 

 

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 10

 

 

18CV

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:18-cV-0257O-A.]B-KSC Documentl Filed 11/08/18 Page|D.ll Page 110136

prerecorded telemarketing robocalls to wireless numbers and residential lines. In
particular:

[A] consumer’s written consent to receive telemarketing robocalls

must be signed and be sufficient to show that the consumer: (1)

received clear and conspicuous disclosure of the consequences of

providing the requested consent, i.e., that the consumer will receive

hiture calls that deliver prerecorded messages by or on behalf of a

specific seller; and (2) having received this information, agrees

unambiguously to receive such calls at a telephone number the

consumer designates. In addition, the written agreement must be

obtained without requiring, directly or indirectly, that the agreement

be executed as a condition of purchasing any good or service. In the

Mai‘i‘er OfRules & Regulations Implementing the Tel. Consumer Proi‘.

Act 0f]99], 27 FCC Rcd. 1830, 1844 11 33 (2012) (footnote and

internal quotation marks omitted).
29. FCC regulations “generally establish that the party on whose behalf a
solicitation is made bears ultimate responsibility for any violations.” fn the Matt‘er
ofRules and Regulations Implememing the Tel. Consumer Prot. Act of 1991 , 10
FCC Rcd. 12391, 12397 1113 (1995).
30. The FCC confirmed this principle in 2013, when it explained that “a seller
... may be held vicariously liable under federal common law principles of agency
for violations of either section 227(b) or section 227(0) that are committed by
third-party telemarketers.” In the Matrer afthe Joz`nt Petition Fi`led by Dish
Network, LLC, 28 FCC Rcd. 6574, 6574 11 1 (2013).
31. The 9th Circuit has defined an ATDS as follows: “we conclude that the

statutory definition of ATDS is not limited to devices with the capacity to call

 

 

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 11

 

 

18CV

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

chase 3:18-cV-0257O-A.]B-KSC Documentl Filed 11/08/18 Page|D.lZ Page 12 of 3€

numbers produced by a “random or sequential number generator,” but also
includes devices with the capacity to dial stored numbers automatically
Accordingly, we read § 227(a)(1) to provide that the term automatic telephone
dialing system means equipment which has the capacity_(l) to store numbers to
be called or (2) to produce numbers to be called, using a random or sequential
number generator_and to dial such numbers.”

32. Senator Fritz Hollings complained, “[c]omputerized calls are the scourge of
modern civilization. They wake us up in the morning; they interrupt our dinner at
night; they force the sick and elderly out of bed; they hound us until we want to rip
the telephone right out of the wall.” 137 Cong. Rec. S16,205 (daily ed. Nov. 7,
1991) (statement of Sen. Hollings). Recipients deemed that “automated telephone
calls that deliver an artificial or prerecorded voice message are more of a nuisance
and a greater invasion of privacy than calls placed by ‘1ive’ persons.” S. Rep. No.
102-178, at 4.

33. The plausibility standard ‘calls for enough fact to raise a reasonable
expectation that discovery will reveal evidence’ of the defendant’s liability.”
M'yahira v. Vr`racost.com, Inc., 715 F.3d 1257, 1265 (11th Cir. 2013) (quoting
Twombly, 550 U.S. at 556). The Federal Communications Commission (“FCC”)_
which has authority to implement the TCPA’s provisions, see 47 U.S.C. §

227(b)(2)_ has stated that a plaintiff, to establish a TCPA violation, “need only

 

 

PLAlN 111'1~ ’S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 12

 

 

18CV

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:18-cV-0257O-A.]B-KSC Documentl Filed11/08/18 Page|D.13 Page 13 of 3€

show that [the Defendant] called a number assigned to a cellular telephone service
using an automatic dialing system or prerecorded voice.” Breslow v. Wells Fargo
Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012). Because the Defendant
has violated multiple subsections of 47 U.S.C. §227, including but not limited to
47 U.S.C. §227(b)(1)(A) and §227(0), then Defendant has committed the criminal
violation of47 U.S.C. §501.

34. “[P]rior express consent is an affirmative defense, not an element of the
claim,” meaning a plaintif “need not plead that he did not give his prior express
consent.” Man]$/ed v. Bennett Law, PLLC, No. 12-CV-61548, 2012 WL 6102071,
at *2 (S.D. Fla. Dec. 7, 2012). Rather, “[t]he only thing [a] [p]laintiff must plead
to establish a violation of the TCPA is that the [d]efendants left voicemail
messages at a number assigned to a cellular telephone service using an automatic
dialing system or an artificial or pre-recorded voice.” ld. (denying motion to
dismiss for failure to state a claim where the plaintiff alleged “that [the]
[d]efendants used an Automatic Telephone Dialing System or an artificial or pre-
recorded voice to place the telephone calls to [the] [p]laintiff s cellular phone.”).
35. Plaintiff Stark alleges that Defendants Project Eco, Poonka, Eco Home, and
Poonka Enterprises placed repeated automated telephone calls to Plaintiff Stark’s
cell phone (619-347-0726) from Defendant Proj ect Eco, Poonka, Eco Home, and

Poonka Enterprises phones and that the calls exhibited signs of being made with an

 

PLAIN lll‘f ’ S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 13

 

 

 

18CV

 

10
`11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 3:18-cV-0257O-A.JB-KSC Documentl Filed11/08/18 Page|D.14 Page 14 0136

Automated Telephone Dialing System, including repeated telemarketing calls to
Plaintiff Stark within a period of time and the presence of a pause or click (which
is proven by the recording), which is commonly associated with an Automated
Telephone Dialing System (ATDS). Those allegations are true and are sufficient
to establish the elements of a TCPA claim. Defendants Project Eco, Poonka, Eco
Home, and Poonka Enterprises telemarketing agents also admitted on the call that
they used an ATDS to initiate the dialing of the call to Plaintiff Stark.
36. Fictitious defendant ABC, inc (a Doe Defendant to be named after discovery
reveals the same) that Was hired by Project Eco, Poonka, Eco Home, and Poonka
Enterprises to knowingly and intentionally make robo-dialed calls to Plaintiff Stark
with a pre-recorded voice message that was used for telemarketing purposes
between approximate July 31, 2018 and November 7, 2018. ABC, Inc has
subsequently made illegal telemarketing calls to Stark and discovery may very well
lead to adding ABC, Inc as a defendant herein.
37. California Civil Code section 1770(a)(22)(A) prohibits prerecorded
telemarketing messages
38. As Judge Easterbrook of the Seventh Circuit recently explained in a TCPA
case regarding calls to a non-debtor similar to this one:

The Telephone Consumer Protection Act...is well known for

its provisions limiting junk-fax transmissions A less-litigated

part of the Act curtails the use of automated dialers and
prerecorded messages to cell phones, whose subscribers often

 

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 14

 

 

 

18CV

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:18-cV-0257O-A.]B-KSC Documentl Filed11/08/18 Page|D.15 Page 15 of 3€

are billed by the minute as soon as the ca11 is answered--and
routing a call to voicemail counts as answering the call. An
automated call to a landline phone can be an annoyance; an
automated ca11 to a cell phone adds expense to annoyance.

Soppet v. Enhcmced Recovery Co., LLC, 679 F.3d 63 7, 638 (7m Cir. 201 2)
39. As the Court unanimously held in Haines v. Kemer, 404 U.S. 519 (1972), a
pro se complaint, "however inartfully pleaded," must be held to "1ess stringent
standards than formal pleadings drafted by lawyers" and can only be dismissed for
failure to state a claim if it appears "'beyond doubt that the plaintiff can prove no
set of facts in support of his claim which would entitle him to relief.'" Id., at 520-
521, quoting Conley v. Gibson, 355 U.S. 41, 45-46 (1957).” Esrelle v.
Gamble (1976) 429 U.S. 97, 106 [97 S.Ct. 285, 292, 50 L.Ed.2d 251, 261].

v. sTANI)ING

40. The court must evaluate lack of statutory standing under the Rule 12(b)(6)
standard. Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011). However,
because Plaintiff is proceeding pro se, her complaint “must be held to less stringent
standards than formal pleadings drafted by lawyers” and must be “liberally
construed.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (reaffirming
pro se complaints post- Twombly). The Ninth Circuit has concluded that the court‘s
treatment of pro se filings after Twombly and Iqbal remain the same and pro se
pleadings must continue to be liberally construed Hebbe v. Pliler, 627 F.3d 33 8,

342 (9th Cir. 2010); see also McGowan v. Huli`ck, 612 F.3d 636, 640-42 (7th Cir.

 

 

PUMNTWFST:OMPLAWT FOR VIOLATIONS UNDER TCPA AND CIPA - 15

 

 

 

18CV

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

(

jase 3:18-cV-0257O-A.]B-KSC Documentl Filed11/08/18 Page|D.16 Page 16 of 3€

2010); Bustos v. Martini Club Inc., 599 F.3d 458, 461-62 (5th Cir. 2010); Harri`s v.
Mills, 572 F.3d 66, 71-72 (2d Cir. 2009) (noting that even following Twombly and
Iqbal, “we remain obligated to construe a pro se complaint liberally”).

41. Standing is proper under Article 111 of the Constitution of the United States
of America because Plaintiff’s claims state:

A. A valid injury in fact;

B. which is traceable to the conduct of Defendants Project Eco, Poonka,
Eco Home, and Poonka Enterprises;

C. and is likely to be redressed by a favorable judicial decision. See,
Spokeo, Inc. v. Robi'ns, 578 U.S.__(2016) at 6, and Lujan v. Defenders
of Wildli`fe, 504 U.S. 555 at 560. In order to meet the standard laid out in
Spokeo and Lujari, Plaintiff must clearly allege facts demonstrating all
three prongs above.

The “Injury in Fact” Prong.

42. Plaintiff s injury in fact must be both “concrete” and “particularized” in
order to satisfy the requirements of Article 111 of the Constitution, as laid out in
Spokeo (Id.). For an injury to be “concrete,” it must be a de facto injury, meaning
that it actually exists In the present case, Plaintiff was called on her cellular phone
at least nine (9) times by Defendants Project Eco, Poonka, Eco Home, and Poonka

Enterprises In fact, Plaintiff expressly informed Defendants Project Eco, Poonka,

 

 

 

PI_TAINTI'FF’ S*CUMPI:A*INTTORWYO}:AITIONSUNUER7TCPFA7AND CIPA - 16

 

 

1 8CV

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
_24

25

Case 3:18-cV-0257O-A.]B-KSC Documentl Filed11/08/18 Page|D.17 Page 17 013€

Eco I-Iome, and Poonka Enterprises to cease and desist from all future
telemarketing on the very first calls they made. Such calls are a nuisance, an
invasion of privacy, and an expense to Plaintiff in multiple ways Sopper v.
Enhanced Recovery CO., LLC, 679 F.3d 637, 638 (7th Cir. 2012). Defendant’s
invasion of Plaintiff s right to privacy is further exacerbated by the fact that
Plaintiff’ s phone number, at all times relevant to this litigation, was on the National
Do-Not-Call Registry (hereinafter, “DNC Registry"). As well, Plaintiff had no
prior business relationship with Defendants Project Eco, Poonka, Eco Home, and
Poonka Enterprises prior to receiving the seriously harassing and annoying calls as
well as the extortionate threats by J eff Smith who stated that he recorded Plaintiff
while he was inside her horne. All of Plaintiff’ s injuries are concrete and de facto.
For an injury to be “particularized” means that the injury must “affect the plaintiff
in a personal and individual way.” Spokeo, Inc. v. Robi'ns, 135 S.Ct. 1540, 5 78 U.S.
_ (20] 6) at 14. In the instant case, it was Plaintiff’s phone that was called and it
was Plaintiff who answered the calls lt was Plaintiff’s personal privacy and peace
that was invaded by Defendants Project Eco, Poonka, Eco Home, and Poonka
Enterprises persistent phone calls using an ATDS and a pre-recoded message,
despite Plaintiff having no prior business relationship with Defendant Project Eco,
Poonka, Eco Home, and Poonka Enterprises and Plaintiff`s attempt to avoid the

damage by registering her number on the DNC Registry.

 

 

PLA`NTIFF`S CO‘MPI:AINTFOR*V'IOITATIONS`UNDER*TCPA AND CIPA - 17

 

 

 

18CV

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

`_

)ase 3:18-cV-0257O-A.]B-KSC Documentl Filed11/08/18 Page|D.18 Page 18 of 36

The “Traceable to the Conduct of Defendant” Prong

43. The second prong required to establish standing at the pleadings phase is
that Plaintiff must allege facts to show that her injury is traceable to the conduct of
Defendant Project Eco, Poonka, Eco Home, and Poonka Enterprises ln the instant
case, this prong is met by the fact that the calls to Plaintiff’s cellular phone were
placed either by Defendant Project Eco, Poonka, Eco Home, and Poonka
Enterprises directly, or by Defendant’ agent at the express direction and control of
Defendant Project Eco. See Jones v. Royal Admi'n. Servs., 866 F . 3d 1100 (9th Cir.
2017) ten factor test3 from the 9th Circuit and Civil code §2307.

The “Injury is Likely to be Redressed by a Favorable Judicial Opinion”
Prong

44. The third prong to establish standing at the pleadings phase requires Plaintiff
to allege facts to show that the injury is likely to be redressed by a favorable
judicial opinion. ln the present case, Plaintiff’ s Prayers for Relief includes a
request for damages for each call made by Defendant Project Eco, Poonka, Eco
Home, and Poonka Enterprises, as authorized by statute in 47 U.S.C. § 227. The

statutory damages were set by Congress and specifically redress the financial

 

3 1) the control exerted by the employer, 21 whether the one employed is engaged in a distinct occupation 3) whether the work
is normally done under the supervision ofan employee 4) thc skill rcquired, 5) whether the employer supplies tools and
instrumentalities land the place of work`]_ 6) the iength of time employed, 7} whether payment is by time or by the job, 8)
whether the work is in the regular business ofthe ernpfoyer, 9) the subjective intent of the parties and 10) whether the
empioyer is or is not in business

 

 

 

PEAINTI'FF"SCO'M'PEAINTFOR*V'I'O'ITATIONS7UNDER7TCP“A`AND_C1PA - 18

 

 

 

18CV

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:18-cV-0257O-A.]B-KSC Documentl Filed11/08/18 Page|D.19 Page 19 ofSE

damages suffered by Plaintiff. Furthermore, Plaintiff’s Prayers for Relief request
injunctive relief to restrain Defendant Project Eco, Poonka, Eco Home, and
Poonka Enterprises from the alleged abusive practices in the future. The award of
monetary damages and the order for injunctive relief redress the injuries of the past
and prevent further injury in the future. Because all standing requirements of
Article 111 of the U.S. Constitution have been met, as laid out in Spokeo, Inc. v.
Robins, 578 U.S. __ (2016), Plaintiff has standing to sue Defendant Proj ect Eco,
Poonka, Eco Home, and Poonka Enterprises on the stated claims

45. “. . . [C]ourts in the Ninth Circuit have held that "allegations of nuisance and
invasions of privacy in TCPA actions are concrete" injuries that establish standing
See Adbazomo v. ETourandtravel, lnc., 16-CV-2229-SB, 2016 U.S. Dist. LEXIS
170186, 2016 WL 7165693, at *2 (E.D. Cal. Dec. 8, 2016). In Mbazamo, the court
held that a violation of the TCPA represents a concrete injury because "[t]he
history of sustaining claims against both unwelcome intrusion into a plaintiffs
seclusion and unceasing debt-collector harassment are squarely 'harm[s] that [have]
traditionally been regarded as providing a basis for a lawsuit.'" Mbazomo, 2016
U.S. Dist. LEXIS 170186, 2016 WL 7165693, at *2 (quoting Spokeo, 136 S.Ct. at
1549-50). The court declined to follow Romero, explaining that Romero
"improperly erodes the pleading standard set under Fed. R. Civ. P. 8(a) . . . . A

plaintiff [need only] plausibly tie the alleged acts of the defendant to the alleged

Pesm-riseseoMPeArNr-FeR-vrobarronsUNDERrrcPA*AND*cIPATrs

 

 

 

 

 

18CV

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

lase 3:18-cV-0257O-A.]B-KSC Documentl Filed11/08/18 Page|D.ZO Page 20 0136

harms suffered." ld. Messerlian v. Rem‘okil N. Am., Inc. (C.D.Cal. Dec. 15, 2016,
No. CV 16-694l-GW (GJSx)) 2016 U.S.Dist.LEXIS 175224, at *7-8.

46. “To establish injury in fact, a plaintiff must show that he or she suffered ‘an
invasion of a legally protected interest’ that is ‘concrete and particularized’ and
‘actual or imminent, not conjectural or hypothetical.”’ Spokeo. at 1548 (quoting
Lujan, 504 U.S. at 560). The Supreme Court noted that concreteness is quite
distinct from particularization 1d. An injury is “particularized” if it affects “the

plaintiff in a personal and individual way.” ld. ln addition, for an injury to be

“concrete”, it must be “de facto,” meaning that it is “real” and not “abstract.” Id.

However, an injury need not be “tangible” in order to be “concrete,” and intangible
injuries may constitute injury in fact. Id. at 1549. In order to determine whether an
intangible harm constitutes injury in fact, Spokeo provided two factors to be
considered: “history and the judgment of Congress.” Id. at 1549. Specifically, “(1)
whether the statutory violation bears a ‘close relationship to a harm that has
traditionally been regarded as providing a basis for a lawsuit in English or
American courts,’ and (2) congressional judgment in establishing the statutory
right, including whether the statutory right is substantive or procedural.” Mai‘era v.
Google, No. 15cv 4062-LHK, 2016 WL 5339806, at *9 (N.D. Cal. Sept. 23, 2016).
Spokeo also held that “the violation of a procedural right granted by statute can be

sufficient in some circumstances to constitute injury in fact.” Spokeo, 136 S. Ct. at

 

 

 

 

 

Pl_TAfNTI'FF`"S*COl\‘/I'P leI'NT717OR`V'IUEATlONSUND‘EKTCFA*ANUCIFAW0

 

 

10

11

12

13

14

15

16

177

18

19

20

21

22

23

24

25

lase 3:18-cV-O257O-A.]B-KSC Documentl Filed11/08/18 Page|D.21 Page 21 of 36

1549. ln such a case, a plaintif “need not allege any additional harm beyond the
one [the legislature] has identified.” ld.

47. The TCPA provides a private right of action for violations of § 227(b) and
the associated regulations 47 U.S.C. § 227(b)(3). Subsection (b) prohibits calls
(other than for an emergency) to a telephone number assigned to a cellphone by
way of an automatic telephone dialing system ("ATDS") without the prior express
consent of the called party. 47 U.S.C. § 227(b)(1)(A)(iii). In the Ninth Circuit, a
plaintiff must show: (1) "the defendant called a cellular telephone number; (2)
"using an automatic telephone dialing system; (3) without the recipient's prior
express consent." Meyer v. Porifoli'o Recovery Assocs., LLC, 707 F.3d 1036, 1043
(9th Cir. 2012). A plaintiff must also be a "called party" within the definition of
the TCPA. Charkchyan v. EZ Capiral, No. 2:14-cv-03564-ODW (ASx), 2015 U.S.
Dist. LEXIS 76560, 2015 WL 3660315, at *3 (C.D. Cal. June 11, 2015)

48. First, a text message and a prerecorded robotic voice message call are both a
"call" for purposes of the TCPA. Sarreigfield v. Si'mon & Schusi‘er, 1nc., 569 F.3d
946, 952-54 (9th Cir. 2009). Plaintiff supports these allegations with activity logs
from July 2018 to November 2018 documenting the nine calls This element is

satisfied. To wit:

7/31/18 at 12:44 PM from (702)650-5676
7/31/18 at 1:04 PM from (415) 692-3600
8/1/18 at 3:50PM from (702) 650-5676
8/1/18 at 3:50Pl\/1 from (702) 650-5676
8/1/18 at 3:58 PM from (702) 650-5676

 

 

PI:AfNTIFF"S€OM"PI_TAI'NT`FOR*V'IOI_TATIONSUND`EITTCP:A*ANDTIPA - 21

 

 

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:18-cV-O257O-A.]B-KSC Documentl Filed11/08/18 Page|D.22 Page 22 013€

8/1/18 at 4:55 PM from (619) 277-4745
8/1/18 at 5:24 Pl\/l from (858) 337-9787
8/3/18 at 12:42 PM from (702) 650-5676
8/2/ 18 at 10:42 PM from (702) 650-5676

49. Second, Plaintiff adequately pleads use of an automatic telephone dialing
system ("ATDS"). The TCPA defines ATDS to mean "equipment which has the
capacity _ (A) to store or produce telephone numbers to be called, using a random
or sequential number generator; and (B) to dial such numbers." 47 U.S.C. §
227(a)(1). The focus of the inquiry is on the equipment's capacity to perform this
hinction. See Satrerjield, 569 F.3d at 951. "Accordingly, a system need not
actually store, produce, or ca11 randomly or sequentially generated telephone
numbers, it need only have the capacity to do it." Id. Defendant called with a
prerecorded message, which, by definition requires an auto-dialer that operates
without human intervention

50. "In proving a defendant's use of [an] ATDS under the TCPA, courts have
recognized the difficulty a plaintiff faces in knowing the type of calling system the
defendant used without the benefit of discovery." Charkchyarz, 2015 U.S. Dist.
LEXIS 76560, 2015 WL 3660315 at *3. For example, in Charkchyan, the
plaintiffs allegations supported the use of an ATDS. Id. 1n that case, the plaintiff
described the messages received "as being formatted in SMS short code, '670-76,'"
and as being impersonally scripted. 1d._ This was enough to establish the defendant
used an ATDS. Id. Similarly, in Kramer v. Autobyrel, the plaintiff alleged

P-lmA-INTI~FFLSA€OMPI;“AINT~FO R*V~I9L*“ArTlON'SrUNDER*T€PA*“ANB*CIPA*-‘22

 

 

 

 

l 8CV

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

cl

ase 3:18-cV-O257O-A.]B-KSC Documentl Filed11/08/18 Page|D.23 Page 23 0136

sufficient facts to support a reasonable inference that the Defendant used an
ATDS: "[The plaintiff] described the messages from SMS short code 77893, a
code registered to [a defendant]. The messages were advertisements written in an
impersonal manner. [And,] [the plaintiff] had no other reason to be in contact with
the Defendant." 759 F. Supp. 2d 1165, 1171 (N.D. Cal. 2010). ln contrast, the
plaintiff in Williams v. T-Mobile USA, lnc. failed to plead more than "legal
conclusions couched in fact" when asserting the "barrage of calls and . . .
frequency and pattern of the calls provide[d] the necessary factual support." No.
l5-cv-3384-JSW, 2015 U.S. Dist. LEXIS 140077, 2015 WL 5962270, at *2-3
(N.D. Cal. Oct. 14, 2015). See also Dam`els v. Com Uniz'y Lending, lnc., No.
13cv488-WQH-Jl\/IA, 2014 U.S. Dist. LEXIS 1606, 2014 WL 51275, at *5 (S.D.
Cal. Jan. 6, 2014) (ATDS use not plausible because the allegations indicated the
Defendant directed calls specifically towards the plaintiff).

51. Here, Plaintiff alleges that Defendant Project Eco, Poonka, Eco Home, and
Poonka Enterprises contacted her using an "automatic telephone dialing system."
This is insufficient standing alone, but as in Charkchyan and Kramer, Plaintiff
alleges sufficient additional facts First, each of the calls are available to the Court
as audio recordings of the robotic voice message that initiated the calls Second,
the calls are impersonal advertisements they do not address Plaintiff personally

and they advertise Defendant Project Eco, Poonka, Eco Home, and Poonka

 

FEAINTTFF"S*CO'MPEA“INTTUR VIOLATIONS UNDER TCPA AND CIPA - 23

 

 

 

 

 

18CV

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

f\

t

_ase 3:18-cV-O257O-A.]B-KSC Documentl Filed11/08/18 Page|D.24 Page 24 0136

Enterprises products Third, Plaintiff declares that she has never heard of
Defendant Proj ect Eco, Poonka, Eco Home, and Poonka Enterprises, visited any
location operated by Defendant Proj ect Eco, Poonka, Eco Home, and Poonka
Enterprises prior to the harassing and annoying calls, nor provided her cellular
telephone numbers to Defendant Project Eco, Poonka, Eco Home, and Poonka
Enterprises or consented to receive calls from Defendant Proj ect Eco, Poonka, Eco
Home, and Poonka Enterprises Plaintiff never went to any web page to sign up
with or consent to calls by Defendant Proj ect Eco, Poonka, Eco Home, and
Poonka Enterprises Plaintiff also has had no prior business relationship with
Defendant Proj ect Eco, Poonka, Eco Home, and Poonka Enterprises Plaintiff had
no reason to be in contact with Defendant Project Eco, Poonka, Eco Home, and
Poonka Enterprises nor has she ever purchased any kind of product or service from
Defendant Project Eco, Poonka, Eco Home, and Poonka Enterprises or its lead
source. Plaintiffs allegations are sufficient to establish that Defendant Project Eco,
Poonka, Eco Home, and Poonka Enterprises used an ATDS in sending their
prerecorded solicitation messages and in making live telemarketing calls to
Plaintiff.

52. Third, Plaintiff adequately pleads that the conduct was without her prior
express consent. "Prior express consent" under the TCPA is "consent that is clearly

and unmistakably stated." Sarterfield, 569 F.3d at 955; Charkchyan, 2015 U.S.

 

Pr AINTI'FFlSr€OMPI:AINT*FOR*V'IO'EATIONS*UNDER`TCFA7ANUCIPA - 24

 

 

 

 

 

18CV

 

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

ase 3:18-cV-O257O-A.]B-KSC Documentl Filed11/08/18 Page|D.25 Page 25 0136

Dist. LEXIS 76560, 2015 WL 3660315 at *3. Moreover, "[t]he F ederal
Communications Commission ('FCC'), tasked with instituting implementing
regulations for the TCPA, added an express written consent requirement in the case
of messages that 1include[] or introduce[] an advertisement or constitute[]
-telemarketing."' Meyer v. Bebe Srores, ]nc., No. 14-cv-00267-YGR, 2015 U.S.
Dist. LEXIS 12060, 2015 WL 431148, at *3 (N.D. Cal. Feb. 2, 2015) (citing 47
C.F.R. § 64.1200(a)(2)). An "advertisement" includes "any material advertising
the commercial availability or quality of any property, goods, or services." 47
C.F.R. § 64.1200(1`)(1). "Telemarketing" means the initiation of a telephone call or
message for the purpose of encouraging the purchase or rental of, or investment in,
property, goods, or services, which is transmitted to any person." Id. §
64.1200(f)(12). Establishing prior express consent of the called party "is an
affirmative defense for which the defendant bears the burden of proof`."
Charkchyan, 2015 U.S. Dist. LEXIS 76560, 2015 WL 3660315 at *3.

53. In Charkchyan, the plaintiff did not give prior express consent. ld. There, the
plaintiff claimed: "(1) he [was] the current subscriber to the cellular telephone at
issue; (2) he [had] never heard of [the defendant]; (3) he [had] never visited any

location operated by [the defendant]; and (4) he [had] never provided his cellular

number to [the defendant], nor consented to receiving calls from [the

 

PLAlNTlF`F’ 8 f"(`ll\./IPLAINT FQR~V*IOEA*TIONS“UN'DERATCPA`A“NDTIPA - 25

 

 

 

 

 

18CV

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

iase 3:18-cV-O257O-A.JB-KSC Documentl Filed11/08/18 Page|D.26 Page 26 0136

defendant]." ld. Where the defendant failed to provide any conflicting evidence,
this was sufficient Id.

54. Similarly, in Plaintiffs case, the allegations establish that she did not give
prior express consent She declared that she was “the regular user and subscriber
to the cellular telephone number at issue." She also declared that she has "never
heard of [Defendant], visited any location operated by [Defendant], provided [his]
cellular telephone number to [Defendant,] or consented to receive text messages
from [Defendant]." As in Charkchyan, these allegations are sufficient to support
Plaintiffs claims that she did not give prior express consent authorizing Defendant
Project Eco to send the prerecorded messages Furthermore, the calls promote the
sender's illegal solar panel business and fall within the FCC's definition of an
advertisement and/or telemarketing. Thus, express written consent was required,
and there is no evidence of such. This element is consequently satisfied

55. Fourth, Plaintiff sufficiently pleads that she was the "called party." To have
standing under the TCPA, a plaintiff must be the "called party." See Charkchyan,
2015 U.S. Dist. LEXIS 76560, 2015 WL 3660315_at *3, *4; 47 U.S.C. §
227(b)(1)(A). A telephone service subscriber is the "called party" within the
meaning of the TCPA. Charkchyan, 2015 U.S. Dist. LEXIS 76560, 2015 WL
3660315 at *3; Gutierrez v. Barclays Group, No. 100v1012 DMS (BGS), 2011

U.S. Dist. LEXIS 12546, 2011 WL 579238, at *4 (S.D. Cal. Feb. 9, 2011). Here,

 

pl A.INTIFF’LJ COMPLAIN*T*FOR*VI'O]_TATI'ONS*UNDEK lCPA AND CIPA - 26

 

 

 

 

 

18CV

 

` 136
se 3'18-cV-O257O-A.]B-KSC Documentl Fl|ed11/08/18 Page|D.27 Page 270

1 Plaintiff declares that she was “the regular user and subscriber to the cellular phone
number" that received the calls and messages Plaintiff is therefore the "called

4 party." See Charkchyan, 2015 U.S. Dist. LEXIS 76560, 2015 WL 3660315 at *3.
Drew v. Defendant Consumer Advocacy, LLC, No. 16-cv-00200-LB, 2016 U.S.
Dist. LEXIS 52385, at *11-16 (N.D. Cal. Apr. 18, 2016)

3 VI. FACTUAL ALLEGATIONS

10 A. PROJECT ECO

11 56. One of PROJECT ECO’s strategies for marketing its services is placing

12 . .
telemarketing robocalls to those who have not consented to receive such

13

14 solicitations including Plaintiff.

15 5 7. PROJECT ECO uses equipment that has the capacity to store or produce

16

random or sequential telephone numbers to be called and that includes autodialers
17

13 and predictive dialers (each an “automatic telephone dialing system” or “ATDS”).

19 Plaintiff heard a balloon popping sound along with a pause and a click at the

20
21 beginning of each telemarketing call made to Plaintiff by the lead company and by
22 PROJECT ECO.
23

58. A lead company sold leads to PROJECT ECO. Defendant Project Eco
24 -

25 knows of and is aware of each of the other Defendant’s duties, responsibilities and
function within the telemarketing operation Defendant Project Eco is a co-

conspirator with each other Doe Defendants in this matter. They all know each

 

Pl ArlNIl-FPS-€OMPITAFNTFUK VlOLATIONS UNDER TCPA AND CIPA - 27

 

18CV

 

 

 

 

 

_____

10
11
12
13
l 14
15
16
17
is
19
20
21
22
23
24

25

lase 3:18-cV-O257O-A.]B-KSC Documentl Filed11/08/18 Page|D.28 Page 28 of 36

other, they all talk to eachother. They have all designed, planned and orchestrated
the telemarketing scheme and scam together.

B. Plaintiff

59. Plaintiff Collette Stark is, and at all times mentioned herein was, a “person”
as defined by 47 U.S.C. § 153(39).

C. Telephone number 619-347-0726

60. A phone number beginning 619-347-0726 is registered to Ms. Stark.

61. 619-347-0726 is on the National Do Not Call Registry.

62. Ms Stark answers calls made to 619-347-0726.

63. Ms. Stark pays the phone bills for 619-347-0726.

D. PROJECT ECO’s Illegal Telemarketing Robocalls to Plaintiff

64. On J'uly 31, 2018, at 12:44 PM, from 702-650-5676 called to 619-347-0726,
which is l\/ls. Stark’s cellular telephone, and caused her cell phone to ring. Ms.
Stark picked up. The person on the other end wasn’t anyone Ms. Stark knew. In
fact, it wasn’t a person at all; it was a prerecorded voice. The voice advertised
merchant card solutions

65. Plaintiff has never heard of Project Eco, Poonka, Eco Home, and Poonka
Enterprises and had not given permission to ca11 her, let alone with a telemarketing
robocall. Ms. Stark was surprised and h*ustrated to be interrupted by a prerecorded

solicitation to a phone number that had long been on the National Do No Call

PLAINUEF_’SLOMBLAINFLEOR¢VIOLA-Tl©NS-UNIER*T€PA~AND*€I'PAH8__

 

 

 

 

18CV

 

 

jase 3:18-cV-O257O-A.]B-KSC Documentl Filed11/08/18 Page|D.29 Page 29 of 36

A

1 Registry. August 1, 2018, at 3:50 PM, a call to 619-347-0726 caused Ms. Stark’s
cell phone to ring again, from 702-650-5676. Again it was a prerecorded voice,

4 again advertising merchant card processing, again from Proj ect Eco, Poonka, Eco
Home, and Poonka Enterprises

66. lt didn’t stop there. PROJECT ECO placed at least 9 more telemarketing

3 robocalls 10 Ms. Stark. The calls on August 1, 2018 came from 619-277-4745 and
858-337-9787 which turns out to be totally spoofed phone numbers The agent on

10
11 the phone said he was with PROJECT ECO.

12 67. Poonka fraudulently uses Proj ect Eco, Eco Home Solutions and Poonka

 

13

14 Enterprises to evade the TCPA telemarketing laws Poonka has these three

15 different corporations in order to hide, obfiiscate and misleading those that he

16

harms in order to conceal his true identity.
17

13 68. Most of these robocalls used a prerecorded or artificial voice, while the rest

19 were marked by an unnatural click or pause at the beginning_signaling to Ms.

20

21 Stark that the call was placed by an ATDS rather than manually dialed by a person _

22 69. Nine of PROJECT ECO’s telemarketing robocalls were made to Ms. Stark

23
while she was in California, in this District.

24
25 70. More than nine of PROJECT ECO’s telemarketing robocalls were made to
Ms. Stark after PROJECT ECO knew of her desire to never be solicited via

telemarketing calls, which is publicly known in this District.

PLAINTIFF’S COMPLA[NT FOR VIOLATIONS UNDBRICBAANQCIBAz-QQ

 

 

 

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

f\

Iase 3:18-cV-02570-A.]B-KSC Documentl Filed11/08/18 Page|D.30 Page 30 of 36

71. Ms. Stark repeatedly asked Project Eco, Poonka, Eco Home, and Poonka
Enterprises to stop calling.

72. Due to the massive volume of robocalls made by Defendant Project Eco,
Poonka, Eco Home, and Poonka Enterprises to her, Plaintiffs’ investigation into
the calls and their illegal features (e.g., prerecorded voices and placement by an
ATDS, as manifested by beginning with an unnatural click or pause) is ongoing
Based on what is known to Plaintiff so far, the following table summarizes some of
the non-emergency telemarketing robocalls placed by Proj ect Eco, Poonka, Eco

Home, and Poonka Enterprises to Plaintiff:

7/31/18 ar 12:44 PM from (702)650-5676
7/31/18 ai 1;04 PM from (415) 692-3600
s/i/is ar 3:501>1\/1 from (702) 650-5676
s/i/is at 3:501>1\/1 from (702) 650-5676
s/i/is at 3;58 PM from (702) 650~5676
s/i/i s 314;55 PM from (619) 277-4745
s/i/is 315;24 PM nom (sss) 337-9787
3/3/18 at 12:42 PM from (702) 650-5676
8/2/18 at 10:42 Pivr from (702) 650-5676

There were additional calls because the 7/31/2018 calls demonstrated that
the caller already had personal information of Plaintiff including her name, age and

address Discovery will force Defendants to provide evidence on the prior calls
VII. FIRST CLAIM FOR RELIEF
(Non-Emergency Robocalls to Cellular Telephones, 47 U.S.C. § 227(b)(1)(A))
73. Plaintiff realleges and incorporates by reference each and every allegation
set forth in the preceding paragraphs

Pt.ATNTIFP’s FoMPLArNr ron vioLArroNs cwasrerePAeAND¢errAe-so

 

 

 

 

 

18CV

 

10

11

12

13

14

15

16

17

18

19

20_

21

22

23

24

25

r
§

lase 3:18-cV-02570-A.]B-KSC Documentl Filed11/08/18 Page|D.31 Page 31013€

74. The foregoing acts and omissions of Proj ect Eco, Poonka, Eco Home, and
Poonka Enterprises and/or its affiliates or agents constitute multiple violations of
the TCPA, 47 U.S.C. § 227(b)(1)(A), by making non-emergency telemarketing
robocalls to the cellular telephone number of Plaintiff without prior express written
consent

75. Defendant Proj ect Eco, Poonka, Eco Home, and Poonka Enterprises in this
matter is vicariously liable for the acts and actions of each of the other Doe
Defendants under the Gornez case from the US Supreme Court handed down on
January 20, 2016.

76. Plaintiff has no pre-existing business relationship with Defendant Proj ect
Eco, Poonka, Eco Home, and Poonka Enterprises

77. Defendant Project Eco, Poonka, Eco Home, and Poonka Enterprises are not
a non-profit or not-for-profit entity.

78. Defendant Project Eco, Poonka, Eco Home, and Poonka Enterprises are not
a political organization n

79. Defendant Proj ect Eco, Poonka, Eco Home, and Poonka Enterprises were
not taking a poll or vote.

80.' Defendant Proj ect Eco, Poonka, Eco Home, and Poonka Enterprises were

not attempting to collect on a student loan.

PLAINTIEE&CDLA_ELA[NIEO}LVlOLATlONSaLlNDER,TCBA4AND4C1-RA-A3,l

 

 

 

 

18CV

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

A

jase 3:18-cV-02570-A.]B-KSC Documentl Filed11/08/18 Page|D.32 Page 32 of 36

81. Plaintiff is entitled to an award of at least 8500 in damages for each such
violation 47 U.S.C. § 227(b)(3)(B_).

82. Plaintiff is entitled to an award of up to $1,5 00 in damages for each such
knowing or willful violation 47 U.S.C. § 227(b)(3).

83. Plaintiff also seeks a permanent injunction prohibiting Proj ect Eco, Poonka,
Eco Home, and Poonka Enterprises and its affiliates and agents from making non-
emergency telemarketing robocalls to cellular telephone numbers without prior

express written consent of the called party.
VIII. SECOND CLAIM FOR RELIEF
(Non-Emergency Robocalls to Residential Telephones, 47 U.S.C. § 227(b)(1)(B))

84. Ms. Stark realleges and incorporates by reference each and every allegation
set forth in the preceding paragraphs l

85. The foregoing acts and omissions of Project Eco, Poonka, Eco Home, and
Poonka Enterprises and/or its affiliates or agents constitute multiple violations of
the TCPA, 47 U.S.C. § 227(b)(1)(B), by making non-emergency prerecorded
telemarketing calls to the residential telephone 619-347-0726 number of Ms Stark
without prior express written consent

86. Plaintiff has no pre-existing business relationship with any of the
Defendants

87. Defendants are not a non-profit or not-for~profit entity.

 

Pr AINTIPF’Q corrrrnmtsoltv-lonA-rroNs-aN-DsR-rePA-AN'e-en-‘A - 32

 

 

 

 

18CV

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:18-cV-02570-A.]B-KSC Documentl Filed11/08/18 Page|D.33 Page 33 013€

88. Defendants are not a political organization

89. Defendants were not taking a poll or vote.

90. Defendants were not attempting to collect on a student loan

91. Ms. Stark is entitled to an award of at least $500 in damages for each such
violation 47 U.S.C. § 227(b)(3)(B).

92. Ms. Stark is entitled to an award of up to $1,500 in damages for each such
knowing or willful violation 47 U.S.C. § 227(b)(3).

93. Ms. Stark also seeks a permanent injunction prohibiting Proj ect Eco,
Poonka, Eco Home, and Poonka Enterprises and its affiliates and agents from
making non-emergency prerecorded telemarketing calls to residential telephone
numbers without prior express written consent of the called party.

IX.VTHIRD CLAIM FOR RELIEF
(Telemarketing Solicitations to National Do Not Call Registrants, 47 U.S.C. § 227(c))

94. Plaintiff realleges and incorporates by reference each and every allegation
set forth in the preceding paragraphs

95. The foregoing acts and omissions of Project Eco, Poonka, Eco Home, and
Poonka Enterprises and/or its affiliates-or agents constitute multiple violations of
the TCPA, 47 U.S.C. § 227(c), by making telemarketing solicitations to residential
and wireless telephone numbers listed on the Federal Government’s National Do

Not Call Registry. 47 C.F.R. §64.1200(c)(2).

 

 

PI_TAI'NTI'FF’ S*C O'MPEAINTFOR*VI'O'DXTIONS“UND'E R*TCP“A*AND`CI'PAT?)'§

 

 

 

18CV

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

¢1Iase 3:18-cV-02570-A.]B-KSC Documentl Filed11/08/18 Page|D.34 Page 34 ot3€

96. Plaintiff has no pre-existing business relationship with any of the Defendant
97 . Defendants are not a non-profit or not-for-profit entity.
98. Defendants are not a political organization
99. Defendants were not taking a poll or vote.
100. Defendants were not attempting to collect on a student loan
101. Plaintiff is entitled to an award of at least $500 in damages for each such
violation 47 U.S.C. § 227(c)(5)(B).
102. Plaintiff is entitled to an award of up to $1,500 in damages for each such
knowing or willful violation 47 U.S.C. § 227(c)(5).
103. Plaintiff also seeks a permanent injunction prohibiting Project Eco, Poonka,
Eco Home, and Poonka Enterprises and its affiliates and agents from making
telemarketing solicitations to residential and wireless telephone numbers listed on
the Federal Government’s National Do Not Call Registry.
X. PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment against Defendants Project Eco,
Poonka, Eco Home, and Poonka Enterprises and Doe Defendants, jointly and
severally, as follows:

A. Leave to amend this Complaint to conform to the evidence presented at trial;

B. A declaration that actions complained of herein by Project Eco, Poonka,

Eco Home, and Poonka Enterprises violate the TCPA and CIPA;

 

 

 

PLAll\| lll‘l‘ ’S COMPLAIN 1 1‘(.)1{ VlOLA l`l()NS UNDER TCPA AND CIPA - 34

 

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

lljase 3:18-cV-02570-A.]B-KSC Documentl Filed11/08/18 Page|D.35 Page 35_013€

C. An order enjoining Project Eco, Poonka, Eco Home, and Poonka
Enterprises and its officers, partners, employees affiliates and agents
from engaging in the unlawful conduct set forth herein, including
violation of 47 USC §501;

D. An award to Plaintiff of damages as allowed by law under the TCPA, and
not limited to the calls listed in the preliminary table above;

E. For statutory damages in the amount of $5,000 per violation pursuant to
California Penal Code §637.2(a)(1) or, if greater, three times actual
damages as provided in California Penal Code §637.2(a)(2);

F. 8500 plus threefold damages for intentional or willful violation of the Do-
Not-Call Registry for each and every call;

G. For punitive damages in an amount to be determined with exactness at trial
herein;

H. For a preliminary and permanent injunction to restrain further violations of
the CIPA, pursuant to California Penal Code §637.2(b);

1. F or the payment of reasonable attorneys’ fees and costs of suit incurred
herein under all applicable statutes and rules including under Cal. Civ.
Proc. Code §1021.5 for attorneys that have been or will be hired;

J. For an injunction_prohibiting Defendants Project Eco, Poonka, Eco Home,

and Poonka Enterprises from ever contacting Plaintiff ever again in any

 

MPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 35

 

 

 

18CV

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

i'_?ase 3:18-cV-02570-A.]B-KSC Documentl Filed11/08/18 Page|D.36 Page 36 ot3€

manner whatsoever, including sparn texting, robodialing, and spain
emailing;

K. $1,5 00 for each violation of 16 CFR §610.4(b)(iii)(B) initiating a call to a
DNC registered number;

L. $1,500 for each violation of 47 CFR §64.1601(3) caller lD spoofmg;

M. $1,500 for each violation of 47 CFR §64.1200(d)(1) failure to provide copy
of written do not call policy;

N. $1,500 for each violation of 47 CFR §64.1200(b)(1) failure to state name of
business at beginning of call;

O. $l ,500 for each violation of 47 USC §227(b)(1)(A)(iii) Willful or knowing
call to cellular phone;

P. $1,500 for each violation of 47 USC §227(b)(1) for using an ATDS;

Q. $1,500 for each violation of 47 USC §227(0) and (d) for calling a phone
number on the DNC registry; and

R. For any other relief that the Court deems just and proper.

XI. DEMAN]) FOR JURY
Plaintiff demands a trial by jury for all issues so triable.

Dated: November 8, 2018 ' 11 l 5\<
/S/ Collette Sr

Collette Stark, Plaintiff

61

 

 

PLAlNTlFF’S COMPLAINT FOR VIOLATIONS UNDER l`CPA AND ClPA - 36

18CV

 

 

 

 

